DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species A1, encompassing clams 1-6, and 8, in the reply filed on 9/2/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a plasma bed" and “dielectric particles” in line 3. The same limitations are cited in claim 1. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitations will be interpreted as “the bed” and “the dielectric particles”, respectively.
Claim 2 recites the limitation of “a mean value of gap distance the dielectric particles in the bed is adjusted”. It is not clear what this limitation is regarded. For the 
Claim 3 recites the “dielectric particles” in line 2. The same limitations are cited in claim 1. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitations will be interpreted as “the dielectric particles”.
Claim 4 recites the limitation of “an average particle diameter of the dielectric particles is adjusted”. It is not clear what this limitation is regarded. For the purpose of examination, the above limitation will be interpreted as “an average particle diameter of the dielectric particles is varied”.
Claim 5 recites the limitation of “an adjusted particle size”. It is not clear what this limitation is regarded. For the purpose of examination, the above limitation will be interpreted as “a varied particle size”.
Claim 8 recites the “dielectric particles” in line 2. The same limitations are cited in claim 1. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitations will be interpreted as “the dielectric particles”.
Claim 8recites the limitation of “an adjusted particle size”. It is not clear what this limitation is regarded. For the purpose of examination, the above limitation will be interpreted as “a varied particle size”.
Due to the dependency to the parent claim, claims 3-6, and 8 are rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Jansen et al (PB-PUB US 2003/0157000).
Regarding claim 1, Jansen et al disclose a plasma reactor comprising inorganic particles 152 packed in a dielectric barrier discharge zone 42 within a bed 155, wherein the inorganic particles may include alumina or ceramic  (i.e. dielectric particles, Figure 1, paragraphs [0015] - [0016] & [0020])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen et al (PB-PUB US 2003/0157000) as applied to claim 1 above.
Regarding claim 2, Jansen teaches that particle size, particle density and void volume may be varied to achieve optimal pressure drop and performance for different applications (paragraphs [0022] – [0048]). Since the particle size and/or particle density and/or the void volume affects the gap distance between the particles, one having ordinary skill in the art would have realized to vary gap distance between the particles by varying the particle size and/or particle density and/or void volume in order to optimize the pressure drop and the performance within the device of Jansen.
It should be noted that the limitations of “a reactor for non-oxidation coupling of methane……including dielectric particles” is a recitation for intended use. A recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art if the prior art teaches all the structural limitations of the claim (see MPEP 2114).
The limitation of “to improve methane conversion……through the non-oxidative coupling reaction” is related to a manner of operating the device. It has been held that a manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 3, Jansen teaches that the particle size and/or the particle density and/or void volume are co-related each other (paragraphs [0022] – [0048]).
Regarding claim 4, Jansen teaches that particle size may be in a range of 0.01 µm to 5 mm (paragraph [0017]). It has been held that the disclosure in the prior art of any value within the claimed range is an anticipation of that range. And a prima facie case of obviousness exists in the case where the claimed range overlaps range disclosed by the prior art. In re Wertheim 191 USPQ 90.
Regarding claim 5, Jansen teaches that the particle size, particle density and void volume may be varied to achieve optimal pressure drop and performance for different applications (paragraphs [0022] – [0048]). 
“to obtain desired methane conversion rate….” is not a structural limitation, rather related to a manner of operating the device. It has been held that a manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 6, the cited limitation is related to a manner of operating the device. It has been held that a manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 8, Jansen teaches that particle size may be varied (paragraph [0017]).
“to inhibit formation of coke….” is not a structural limitation, rather related to a manner of operating the device. It has been held that a manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Conclusion
Claims 1-6, and 8 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795